t c memo united_states tax_court peggy ann sears petitioner v commissioner of internal revenue respondent docket no filed date peggy ann sears pro_se john w strate for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax petitioner filed a timely petition contesting respondent’s determination the sole issue for decision is whether distributions from petitioner’s individual_retirement_accounts iras qualify for the exception from the 10-percent additional tax on early distributions under sec_72 ii as distributions to a beneficiary after the death of an employee we hold that the distributions are subject_to the additional tax findings_of_fact some of the facts have been stipulated and are so found the stipulations are incorporated herein by this reference petitioner resided in california when she filed her petition petitioner’s husband john h sears mr sears died on date before his death he maintained an ira at morgan stanley mr sears’ ira account number ended in account no petitioner was the primary beneficiary of account no for at least part of petitioner had an ira rollover account at morgan stanley with an account number ending in account no as of the end of date account no had a zero balance on date dollar_figure was deposited in account no and morgan stanley applied it as a custody fee on date morgan stanley transferred securities valued at dollar_figure from account no to account no date transfer as of date account no had assets with a total value of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code code for the year at issue and all rule references are to the tax_court rules_of_practice and procedure on date petitioner designated two primary beneficiaries for account nos and to do so she signed a morgan stanley traditional_ira amendment agreement amendment agreement with respect to each account as of petitioner maintained an account at morgan stanley ending with account no which was a living_trust account on date petitioner signed two ira distribution request form periodic on demand payment request forms distribution request forms directing on-demand distributions from account no to account no in variable amounts to be determined by petitioner for each payment on date petitioner signed a distribution request form directing monthly distributions of dollar_figure from account no and requesting that the distributions be credited to account no in date petitioner made her last withdrawal from account no in the amount of dollar_figure thereby depleting the funds in that account besides the date transfer between and date 2the parties’ stipulation states that exhibit 14-j is a copy of the amendment agreement for account no because the exhibit is a copy of the amendment agreement with respect to account no we treat it as such 3the parties’ stipulation states that one of the distribution request forms directed a gross distribution of dollar_figure because the relevant exhibit indicates that petitioner directed variable distributions in amounts to be determined by her for each payment we ignore the statement in stipulation insofar as it is inconsistent with the terms of the exhibit petitioner withdrew dollar_figure from account no on date petitioner signed a distribution request form with respect to account no requesting distributions in amounts to be determined by her for each payment and directing morgan stanley to deposit the amounts in account no in addition to account nos the living_trust account and mr sears’ ira account petitioner also maintained at morgan stanley ira accounts with numbers ending in account no and account no on date petitioner signed a distribution request form directing a distribution of dollar_figure from account no to account no unlike the other distribution request forms the date distribution request form indicated the distribution was premature and no exception applied during 4besides the date transfer petitioner’s withdrawals from account no were as follows year withdrawal amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the amounts of the withdrawals include federal and state tax withholdings 5the record does not disclose how petitioner funded those accounts petitioner received distributions totaling dollar_figure as follows dollar_figure from account no dollar_figure from account no and dollar_figure from account no in petitioner was not yet years old petitioner filed her form_1040 u s individual_income_tax_return electronically petitioner’s accountant don vance mr vance prepared petitioner’s return petitioner reported dollar_figure in distributions from her iras but did not report the 10-percent additional tax pursuant to sec_72 for an early withdrawal from an ira respondent adjusted petitioner’s tax by adding percent of the total distributions on the ground that petitioner had not reached age in 6the parties stipulated that the distribution of dollar_figure was from an account with a number ending in account no respondent explains on brief that morgan stanley uses three sets of digits for account numbers the last three-digit set identifies the financial adviser handling the account respondent also states that account no is the same as account no petitioner does not disagree with respondent’s explanation the jointly stipulated summary of accounts for date also suggests that account no is the same as account no accordingly we refer to account no as account no 7according to petitioner she had been receiving distributions from the iras since mr sears’ death in but respondent morgan stanley and petitioner’s accountant don vance never identified issues with the distributions respondent determined additional tax for only 8the record does not disclose whether petitioner filed the return timely and no other exception to the additional tax under sec_72 applied i petitioner’s argument opinion during petitioner received premature distributions from three ira accounts nos dollar_figure dollar_figure and dollar_figure that she owned and maintained at morgan stanley although petitioner authorized the distributions petitioner appears to argue that the distributions should not be subject_to the additional tax under sec_72 because the exception under sec_72 applies as we understand petitioner’s position which petitioner never clearly explained petitioner is alleging in effect that the assets in account no were transferred from her deceased husband’s ira account no to account no in without her authorization and that the distributions from account no should have been treated as distributions to her as the beneficiary of her deceased husband’s ira 9petitioner does not claim that the distributions from her other ira accounts nos and came from assets transferred from her deceased husband’s ira by mistake in fact there is no credible_evidence that any assets from her deceased husband’s ira account no were ever transferred to account nos and consequently we interpret petitioner’s argument for relief under sec_72 as a request for partial relief that relates only to the distributions from her account no generally the commissioner’s determination in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is erroneous rule a 290_us_111 petitioner does not contend that sec_7491 shifts the burden_of_proof to respondent nor does the record establish that petitioner satisfies the requirements of sec_7491 ii burden_of_proof and production sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any taxpayer for any penalty addition_to_tax or additional_amount imposed by the code to satisfy his burden of production under sec_7491 the commissioner must produce evidence that it is appropriate to impose the relevant penalty 116_tc_438 however sec_7491 does not require the commissioner to introduce evidence regarding reasonable_cause id we do not need to address whether additional tax under sec_72 is an amount to which sec_7491 applies even if the burden of production with respect to the additional tax is on respondent respondent has met it by showing that the distributions in were not from account no consequently petitioner has both the burden of producing evidence to show that the distributions from account no are not subject_to the additional tax under sec_72 and the burden of proving that respondent’s determination is incorrect see rule a iii analysis generally amounts distributed from an ira are includable in gross_income as provided in sec_72 sec_408 sec_72 provides for a 10-percent additional tax on early distributions from qualified_retirement_plans unless the distribution falls within a statutory exception the relevant exception is sec_72 which provides that distributions made to a beneficiary or to the estate of the employee on or after the death of the employee are not subject_to the 10-percent additional tax we have previously held that the beneficiary loses the ability to claim the exception under sec_72 if the beneficiary rolls over the funds from the deceased spouse’s ira into his or her ira and thereafter withdraws funds from the ira see 127_tc_1 in gee v commissioner supra pincite we held that when a beneficiary rolls over funds from the deceased spouse’s ira the funds become the beneficiary’s own and any subsequent distributions are no longer occasioned by the death of the spouse thus such distributions do not qualify for the sec_72 exception see id with respect to distributions from account no the record contains statements for account nos and for date an entry dated date in the statement for account no is titled securities delivered -big_number the date account statement for account no shows that on date account no received securities valued at dollar_figure because securities worth dollar_figure were transferred on date from account no to account no ie from mr sears’ ira to petitioner’s ira the funds became petitioner’s funds see id pincite accordingly the subsequent distributions of those funds were not occasioned by the death of petitioner’s husband and were not made to her in her capacity as beneficiary of his ira see id petitioner testified she did not remember the date transfer and did not understand rollovers she claimed she did not understand how the stock market works or how to read account statements instead she trusted mr vance and her adviser at morgan stanley and none of them picked up on it she contends that morgan stanley made a mistake and they were supposed to be looking out for her interest which of course they didn’t petitioner claims that her financial consultant at morgan stanley had authority over the iras and she would not have 10we understand petitioner to refer to the date transfer as the relevant mistake discussed the asset transfer with him because she did not understand how the stock market worked however petitioner’s financial consultant from morgan stanley did not testify at trial and because of the passage of time the records that morgan stanley produced at trial did not include relevant transfer records and authorizations for the date transfer of securities from account no to account no dollar_figure the parties do not rely on and we have not found any cases discussing the application of the sec_72 exception as we interpreted it in gee v commissioner supra in cases of alleged trustee mistakes on brief respondent distinguishes the case at hand from cases involving trustee mistakes in another context of ira_rollovers in 93_tc_114 the taxpayer received a lump-sum_distribution consisting of a check and stock certificates from his retirement account and wanted to roll over the distribution into an ira rollover account the taxpayer met with an account executive at merrill lynch signed the documents to establish his rollover account and delivered the check and stock certificates to merill lynch the trustee id pincite the trustee records reflected the transfer of the distribution check to the ira within the 60-day period required by sec_11despite respondent’s efforts at the court’s direction morgan stanley was not able to find any such documents a c as in effect for dollar_figure see wood v commissioner supra pincite however merrill lynch mistakenly recorded the stock certificates as having been transferred to another of the taxpayer’s accounts see id pincite although the account statement showed that the trustee had not deposited stock in the ira rollover account before the 60-day rollover period expired the taxpayer did not realize the rollover was untimely until the commissioner questioned him about the failure to report the lump- sum distribution id pincite in wood v commissioner supra pincite we rejected the commissioner’s argument that the trustee’s records control whether the stock was rolled over timely we stated that a mere bookkeeping error that failed to properly reflect the transaction does not control the resolution of the case id pincite the substance of a transaction must be determined from the facts surrounding the transactions rather than from bookkeeping entries because the taxpayer took reasonable steps to establish an ira rollover account and timely transfer the distribution we concluded the taxpayer could claim the rollover benefits when a trustee made a mistake in recording a 12generally sec_402 provides that the taxable_portion of a distribution from a qualified employees’ trust is taxable in the year of receipt sec_402 and c as in effect for provided for an exception from this rule if the distribution was transferred to an eligible_retirement_plan within days following receipt of the distribution transaction id pincite in subsequent cases we have pointed out that the doctrine_of substantial compliance and wood v commissioner supra apply only to procedural defects in effecting a rollover and not to failures of a fundamental element of the statutory requirements for an ira rollover see 110_tc_1 105_tc_29 anderson v commissioner tcmemo_2002_171 respondent points out that petitioner did nothing after to correct the allegedly mistaken date transfer the record supports respondent’s assertion petitioner testified that she understood that the front page of the account statement showed the account value and value change for the period the record establishes that at the end of date account no had a zero balance but at the end of date the total asset value of account no was dollar_figure even if petitioner did not notice that account no lost more than half of its value because of the date transfer at some point between and petitioner should have noticed that account no no longer had a zero balance nevertheless the record contains no credible_evidence to show that petitioner inquired of morgan stanley whether a mistake had occurred and if so that she asked morgan stanley to correct the allegedly mistaken transfer we do not need to decide whether the exception from the percent additional tax under sec_72 applies when the transfer from the deceased employee’s ira account to the beneficiary’s ira resulted from a trustee’s advice or from a lack thereof or from a mere bookkeeping error although the record contains no evidence of petitioner’s authorization of the date transfer on this record we are unable to conclude that the date transfer of securities to account no was the result of a trustee or custodial mistake petitioner’s actions after the date transfer suggest that she either authorized the transfer or subsequently ratified it in reaching our conclusion we rely on the amendment agreements which suggest that even before petitioner understood or should have understood that account nos and were different ira accounts petitioner signed the two amendment agreements on separate forms on date and designated the same two persons as primary beneficiaries of each account because petitioner signed the amendment agreements on the same day petitioner either understood or should have understood that account nos and were distinct accounts in addition petitioner knowingly withdrew funds from her own iras the record contains two distribution request forms dated date directing on-demand distributions from account no in variable amounts to be determined by petitioner for each payment and directing that the distributed funds be credited to account no approximately weeks later on date petitioner signed a distribution request form directing monthly distributions of dollar_figure from account no and directing that funds be credited to account no even if a morgan stanley employee filled out the distribution forms for petitioner to sign the short time that elapsed between the signing of the forms strongly suggests that petitioner knew the dollar_figure monthly distributions were from her own account and not from account no in date account no was depleteddollar_figure not surprisingly in petitioner’s distribution request forms focused only on her own iras on date petitioner signed a distribution request form with respect to account no requesting distributions in amounts to be determined by petitioner for each payment and on date petitioner signed a distribution request form directing a dollar_figure distribution from account no the latter form indicated that the distribution was premature and no exception applied petitioner asserts that morgan stanley prepared three forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for 13from through date petitioner withdrew distributions totaling dollar_figure from account no not including the transfer of securities on date showing distribution code s as dollar_figure the forms 1099-r however are inconsistent with the petition in which petitioner contended that morgan stanley issued forms 1099-r incorrectly showing the distribution code a sec_1 the petition also states that petitioner contacted morgan stanley to request corrected forms 1099-r showing code but without result petitioner’s position in the petition is consistent with the jointly stipulated letter from a morgan stanley representative to mr vance dated date which stated in and peggy ann sears took distributions from account no which were all reported as premature distributions on the 1099r issued to her and the irs because the distribution codes on the forms 1099-r are inconsistent with other credible_evidence in the record including morgan stanley’s records and contradict petitioner’s explanations in the petition we do not give any credence to the coding on the forms 1099-r in reaching our conclusiondollar_figure 14the instructions to form 1099-r for describe the distribution code as death and distribution code as early distribution no known exception 15the forms 1099-r for showing distribution code that petitioner states were issued are not part of the record and the forms 1099-r with the distribution code contained in the record do not show that they are corrected forms the record does not explain at what point morgan stanley reissued these forms petitioner does not contend that any other exception of sec_72 applies and she has not proven that respondent’s determination is in error on the basis of the foregoing we conclude that the premature distributions from petitioner’s ira accounts are subject_to the 10-percent additional tax we have considered the remaining arguments made by the parties and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
